Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 1 of 11 PageID 57



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

   JOYCE CALDWELL,

          Plaintiff,                                     Case No: 8:19-cv-2321-T-02AAS

   v.

   CG REAL ESTATE INVESTMENT, LLC and
   LAUDERDALE-DELL LAKE VILLAGE, LLC,

          Defendants.
                                                         /

                   DEFENDANTS’ AMENDED1 ANSWER AND DEFENSES
                           TO PLAINTIFF’S COMPLAINT

          Defendants, CG Real Estate Investment, LLC, and Lauderdale-Dell Lake Village, LLC,

   by the undersigned counsel, hereby answer and defend the COMPLAINT filed by Plaintiff,

   Joyce Caldwell, and state as follows:

                               JURISDICTION AND PARTIES

          1-2.      The allegations set forth in paragraphs 1 and 2 of Plaintiff’s Complaint are

   admitted for jurisdictional purposes only, and are otherwise denied.

          3.        The allegations set forth in paragraph 3 of Plaintiff’s Complaint are

   admitted for venue purposes only, and are otherwise denied.

          4-6.      The allegations set forth in paragraphs 4 through 6 of Plaintiff’s Complaint

   are admitted.




   1
    This Amendment is made as a matter of course pursuant to Rule 15(a) of the Federal
   Rules of Civil Procedure.
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 2 of 11 PageID 58



                                  GENERAL ALLEGATIONS

          7.        The allegations set forth in paragraph 7 of Plaintiff’s Complaint are

   admitted.

          8-10. Defendants are without knowledge or information sufficient to form a belief

   as to the truth of the allegations set forth in paragraphs 8 through 10 of Plaintiff’s Complaint

   and therefore deny same.

          11.       The allegations set forth in paragraph 11 of Plaintiff’s Complaint are

   admitted.

          12-13. Defendants are without knowledge or information sufficient to form a belief

   as to the truth of the allegations set forth in paragraphs 12 and 13 of Plaintiff’s Complaint

   and therefore deny same.

          14.       The allegations set forth in paragraph 14 of Plaintiff’s Complaint are denied

   as phrased. The Rules and Regulations for Dell Lake Village prohibit pets in the clubhouse

   and pool area.

          15.       The allegations set forth in paragraph 15 of Plaintiff’s Complaint are

   admitted.

          16-17. The allegations set forth in paragraphs 16 and 17 of Plaintiff’s Complaint

   are denied.

          18.       The allegations set forth in paragraph 18 of Plaintiff’s Complaint are denied

   as phrased. Plaintiff was reminded of the Rules and Regulations that prohibit pets in the

   clubhouse and pool area and was asked to remove her dog from the pool area.

          19.       The allegations set forth in paragraph 19 of Plaintiff’s Complaint are denied

   as phrased. Plaintiff was informed of the health hazards of having a dog in the pool area.



                                                  2
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 3 of 11 PageID 59



           20-24. The allegations set forth in paragraphs 20 through 24 of Plaintiff’s

   Complaint are denied as phrased. Plaintiff was informed that pets are prohibited in the

   clubhouse and was asked to not bring her dog inside the clubhouse.

           25.     The allegations set forth in paragraph 25 of Plaintiff’s Complaint are denied.

           26-27. The letter attached as Exhibit A to the Complaint speaks for itself.

   Defendants deny the truth of the allegations in the letter.

           28.     The allegations set forth in paragraph 28 of Plaintiff’s Complaint are

   admitted.

           29-30. The allegations set forth in paragraphs 29 and 30 of Plaintiff’s Complaint

   are denied as phrased. Plaintiff was informed that pets are prohibited in the clubhouse and

   was asked to not bring her dog inside the clubhouse.

           31.     The allegations set forth in paragraph 31 of Plaintiff’s Complaint are denied.

           32.     The allegations set forth in paragraph 32 of Plaintiff’s Complaint are denied

   as phrased.

           33.     The letter attached as Exhibit C to the Complaint speaks for itself. The truth

   of the allegations in the letter are denied.

           34.     The allegations set forth in paragraph 34 of Plaintiff’s Complaint are denied

   as phrased.

           35.     The allegations set forth in paragraph 35 of Plaintiff’s Complaint are denied.

                       COUNT I – (FEDERAL) FAIR HOUSING ACT

           36.     The allegations set forth in paragraph 36 of Plaintiff’s Complaint are

   admitted for jurisdictional purposes only, and are otherwise denied.




                                                  3
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 4 of 11 PageID 60



          37-46. The allegations set forth in paragraphs 37 through 46 of Plaintiff’s

   Complaint are denied.

          WHEREFORE, Defendants, CG Real Estate Investment, LLC, and Lauderdale-Dell

   Lake Village, LLC, respectfully request that Count I of Plaintiff’s Complaint be dismissed

   and that they be awarded attorney’s fees, costs, and such other relief as is appropriate.

                      COUNT II – (FLORIDA) FAIR HOUSING ACT

          47.      The allegations set forth in paragraph 47 of Plaintiff’s Complaint are

   admitted for jurisdictional purposes only, and are otherwise denied.

          48-57. The allegations set forth in paragraphs 48 through 57 of Plaintiff’s

   Complaint are denied.

          WHEREFORE, Defendants, CG Real Estate Investment, LLC, and Lauderdale-Dell

   Lake Village, LLC, respectfully request that Count II of Plaintiff’s Complaint be dismissed

   and that they be awarded attorney’s fees, costs, and such other relief as is appropriate.

                                           DEFENSES

                                          First Defense
                                    (Failure to State a Claim)

          To prevail in a case under both the Florida state or the Federal Fair Housing Act, a

   plaintiff must prove the following: (1) the plaintiff is disabled or handicapped within the

   meaning of the FHA, and that the defendant's knew or should have known of that fact; (2)

   the defendant knew that an accommodation was necessary to afford the plaintiff an equal

   opportunity to use and enjoy the dwelling; (3) such an accommodation is reasonable; and

   (4) the defendant refused to make the requested accommodation. In this case, Plaintiff has

   failed to allege two out of the four essential elements of a Fair Housing Act claim. Plaintiff

   failed to allege (1) that Plaintiff has a protected disability or handicap within the meaning

                                                 4
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 5 of 11 PageID 61



   of FHA; and (2) that Defendant knew that an accommodation was necessary to afford

   Plaintiff an equal opportunity to use and enjoy the dwelling. Thus, Plaintiff has failed to

   state a claim upon which relief may be granted.

                                           Second Defense
                     (Plaintiff Failed to Exhaust her Administrative Remedies)

          Florida’s Fair Housing Act, Fla. Stat. §§ 760.20-760.37, and Florida’s Civil Rights

   Act (§ 760.01, Fla. Stat.), require a party to exhaust its administrative remedies prior to

   filing a lawsuit. Count II should be dismissed because, even assuming Plaintiff otherwise

   stated a cause of action, she failed to exhaust her administrative remedies and the Court

   thus lacks subject matter jurisdiction to hear her claims.

                                         Third Defense
                     (Plaintiff Does Not Suffer from a Qualifying Disability)
          Under Section 760.22, Fla. Stat., “handicap” means “a person has a physical or

   mental impairment which substantially limits one or more major life activities, or he or she

   has a record of having, or is regarded as having, such physical or mental impairment …”

   Plaintiff superficially and conclusorilly alleges that she is disabled and that she suffers from

   severe anxiety, depression, social anxiety, and nightmares. However, Plaintiff does not

   allege that she suffers from a qualifying disability under the federal and state acts upon

   which her lawsuit is premised. Thus, Plaintiff has failed to state a claim upon which relief

   may be granted.




                                                  5
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 6 of 11 PageID 62



                                      Fourth Defense
                        (Requested Accommodation was Not Necessary)

          Plaintiff superficially alleges that her request to bring her dog to the pool area was

   a reasonable accommodation.         However, Plaintiff fails to explain why such an

   accommodation is necessary to afford her an equal opportunity to use and enjoy Dell Lake

   Village.   The accommodation requested by Plaintiff was not necessary and was not

   reasonable.    A defendant cannot be liable for refusing to grant a reasonable

   accommodation, if the defendant never knew the accommodation was, in fact, necessary.

   Therefore, the Complaint fails to state a cause of action upon which relief may be granted.

                                          Fifth Defense
                                        (Waiver/Estoppel)

          Plaintiff moved into Dell Lake Village with actual knowledge that the Rules and

   Regulations of Dell Lake Village prohibited pets in the pool area. In fact, in her application

   to the Park, Plain tiff described the animal at issue as her “pet.” Plaintiff voluntarilly

   waived any rights that she might have had to bring the animal into the pool area and is

   estopped from now claiming it is something other than a “pet.”

                                          Sixth Defense
                   (Plaintiff Failed to Verify She Had a Qualifying Disability)

          Plaintiff brought her dog to the pool area without requesting any accommodation

   or modification of the park’s rules. When she was reminded of the Park’s rules, she

   claimed the pet was a service dog. When the Park explained what the term “service dog”

   means, she then claimed it was an “emotional support” animal. When the Park asked for

   verification that (1) she suffered from a qualifying disability and (2) that the proposed

   accommodation had a reasonable relationship to that disability, Plaintiff provided the Park

   with a non-descriptive medical note which fails to adequately describe Plaintiff’s alleged

                                                 6
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 7 of 11 PageID 63



   handicap and need for special accommodation and is related to travel, not to the use of a

   pool area. The Park again asked for verification but Plaintiff refused to provide the

   verification requested.

                                        Seventh Defense
                         (Plaintiff Was Not Denied an Accommodation)

          Defendants never denied Plaintiff a reasonable accommodation. Instead, the Park

   advised Plaintiff that she needed to provide reliable verification of her qualifying disability

   and the need for the accommodation requested so that the Park could make an informed

   decision. Plaintiff never provided the reliable verification that was requested.

                                       Eighth Defense
              (Alleged Discriminatory Activity Occurred After Purchase of Home)

          Plaintiff’s failure to accommodate claim fails since it does not relate to the initial

   sale or rental of a dwelling or to conduct actually or constructively depriving her of the use

   of her home. If discriminatory activity prohibited by Fair Housing Act occurs after a

   purchaser has already acquired a home, and if activity is not one which resulted in either

   actual or constructive deprivation of that property, activity is not prohibited by the Fair

   Housing Act. Plaintiff acquired her mobile home without incident and Plaintiff has made

   no claim of any discriminatory conduct in conjunction with the purchase and/or lease of

   her mobile home.




                                                 7
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 8 of 11 PageID 64



                                         Ninth Defense
                                   (No Intent to Discriminate)

          Plaintiff doers not suffer from any obvious disability that would require the

   presence of an animal be with her at all times. Plaintiff is a nurse who is employed full

   time. While at work, Plaintiff does not have the dog with her. When home, Plaintiff often

   leaves the dog outside, unattended. Plaintiff also bowls and engages in other activities that

   require she spend much of her time away from her pet. Although asked for reasonably

   reliable verification, Plaintiff never verified her disability and or verified why she needed

   a dog to be with her while she visited common areas where the health, safety, and welfare

   of others could be adversely affected. A defendant cannot discriminate if he or she did not

   know of the claimant’s alleged disability and the need for an accommodation requested.

                                        Tenth Defense
                             (Reasonable Limitation-Health Hazard)

          The accommodation Plaintiff requested is not reasonable or necessary as Plaintiff’s

   dog would pose a potential health and safety hazard to the other residents of the Park if it

   were allowed in the pool area, where the animal could defecate and urinate. The Park’s

   limitation on animals who are not medically necessary in common areas is reasonable and

   necessary for the health, safety, and welfare of all of the Park’s residents.




                                                 8
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 9 of 11 PageID 65



                                   Eleventh Defense
                  (Proposed Accommodation Unrelated to Alleged Disability)

           The accommodation Plaintiff requested is not related to the disability from which

   she claims to suffer. Plaintiff bowls, works, leaves the dog outside unattended, and

   otherwise spends most of her time away from the pet. The presence of the animal in the

   pool and other common areas is not necessary to Plaintiff’s use or enjoyment of her

   occupancy.

                                        Twelfth Defense
                                         (Good Faith)

           Defendants’ actions towards Plaintiff were in no way motivated by evil malice and

   intent but Defendants’ good faith effort to enforce unambiguous rules that pets are

   prohibited in the clubhouse, pool, and other common facilities/areas of the Park, where

   health and welfare of all Park residents can be affected.

                                  Thirteenth Defense
                 (Proposed Accommodation is Unnecessary and Unreasonable)

           The accommodation requested by Plaintiff is unreasonable and unnecessary and

   would result in undue burdens and expense to the Park and cause discontent among

   residents who have complained about the dog and who would seek to leave the Park if they

   were exposed to animals in the pool area for use by someone who has no cognizable

   disability.

                                      Fourteenth Defense
                            (Failure to State Claim-CG Investments)

           Plaintiff has failed to state a claim against CG Real Estate Investment, LLC which

   is an independent management company and did not lease the property at issue to Plaintiff.




                                                9
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 10 of 11 PageID 66



                                DEMAND FOR JURY TRIAL

          Defendants, CG Real Estate Investment, LLC, and Lauderdale-Dell Lake Village,

   LLC, hereby demand trial by jury to the fullest extent allowed by rule, statute, and/or the

   United States Constitution as to all issues so triable on the Complaint, any answer to it, and

   any other pleadings in which claims are made by or against CG Real Estate Investment,

   LLC, and/or Lauderdale-Dell Lake Village, LLC.

                                                 s/Charles M. Greene
                                                 Charles M. Greene
                                                 Florida Bar No.: 938963
                                                 Allison G. Edwards
                                                 Florida Bar No. 159311
                                                 CHARLES M. GREENE, P.A.
                                                 55 East Pine Street
                                                 Orlando, Florida 32801
                                                 Telephone: (407) 648-1700
                                                 Facsimile: (407) 648-0071
                                                 E-mail: cmg@cmgpa.com

                                                 Counsel for Defendants




                                                10
Case 8:19-cv-02321-WFJ-AAS Document 10 Filed 11/20/19 Page 11 of 11 PageID 67



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 20th day of November 2019, the foregoing

   document was electronically filed with the Clerk of the Court by using the CM/ECF system

   which will send a notice of electronic filing to the following:

                                        J. Kemp Brinson
                                    Bloodworth Law, PLLC
                                     224 East Marks Street
                                     Orlando, Florida 32803
                               kbrinson@lawyerfightsforyou.com


                                                 /s/Charles M. Greene
                                                 Charles M. Greene




                                                11
